DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 20 are objected to because of the following informalities:  
		In claim 1, line 1, “Shock absorber” should be “A shock absorber”;
		In claims 2 – 17, line 1, “Shock absorber” should be “The shock absorber”;
		In claim 18, line 1, “Wheel assembly” should be “A wheel assembly”;
		In claim 19, line 1, “Motor vehicle” should be “A motor vehicle”; and
		In claim 20, line 1, “Motor vehicle” should be “The motor vehicle”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4 recites the limitation "the damping plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the main stem" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 20 recites “Motorcycle vehicle according to claim 19” in line 1, and then later in lines 4 – 5 “by means of a shock absorber according to claim 1”, making it unclear as to whether claim 20 depends from claim 19 or from claim 1.  Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent number US 8,573,606 B1 to Kim et al. (hereinafter referred to as Kim).

Regarding claims 1 – 4, 6, 11 and 18, Kim discloses a Shock absorber (Fig. 2) comprising:
	[Claim 1] a main sheath (cylinder 11) and a main piston (piston 12 and piston rod 13) sliding inside the main sheath in a sliding direction (Fig. 4), the main piston comprising a main rod (piston rod 13) coming out of the main sheath and a main head (piston 12) contained inside the main sheath, the main sheath being filled with hydraulic fluid (oil such as in upper chamber 11a), the main rod and the main sheath being suitable to be mechanically connected respectively to a wheel and to a frame or vice versa (vehicle, Col. 1, Lns. 66-67 thru Col. 2, Lns. 1 – 7), a secondary sheath (solenoid valve 24) fluidically connected to the main sheath and provided with at least one damping valve (generate damping forces, Col. 1, Lns. 29 – 32) comprising holes suitable to allow a calibrated passage of the hydraulic fluid of the main sheath:
	wherein the secondary sheath is connected to the main sheath by a first and a second passage (first valve pipe line 28 and second valve pipe line 29) placed at opposite ends to the main head of the main piston, in a sliding direction (Fig. 4), the first passage (second valve pipe line 29) allowing the flow of fluid when the main head approaches the first passage in a compression motion (Fig. 8, Col. 8, Lns. 26 – 34) and the second passage (first valve pipe line 28) allowing the flow of fluid when the main head approaches the second passage in an extension motion (Fig. 4, Col. 7, Lns. 14 – 22), wherein the secondary sheath comprises a control valve (the solenoid valve 24 is a 
	[Claim 2] wherein said damping valve (generate damping forces, Col. 1, Lns. 29-32) comprises a damping plate (the side of solenoid valve 24 having openings which receiver pipe lines 28 and 29), fixed to the secondary sheath (solenoid valve 24) and at least partially perforated for the passage of hydraulic fluid (such as oil in chamber 11);
	[Claim 3] wherein said control valve (the solenoid valve 24) is an axial valve which slides according to the regulation stroke and is integral with the damping valve (generate damping forces, Col. 1, Lns. 29-32) fitted with a damping plate at least partially perforated for the passage of hydraulic fluid (oil in oil flow space 13a; the sides of the lower portion of solenoid valve 24 has holes that receive valve pipe lines 28 and 29);
	[Claim 4] wherein said control valve (the solenoid valve 24) comprises a pair of occluders (the horizontal discs on spool 24a, See Fig. 4), arranged on opposite sides to the damping plate so as to occlude each selectively the first and second passage (first valve pipe line 28 and second valve pipe line 29), respectively;
	[Claim 6] wherein the control valve (the solenoid valve 24) is fitted with a secondary rod (the upper square portion of rod 24a, Fig. 2) operatively connected to actuator means for its actuation along the adjustment stroke (the solenoid portion of solenoid 24 is its upper portion);

	[Claim 18] wherein the main stem and the main sheath (cylinder 11) are mechanically connected to a wheel and to a frame of the motor vehicle or vice versa (the shock absorber is for a vehicle; Col. 1, Lns. 13 – 23);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of European Patent Application number EP 1 571 016 A1 to Marcacci.

Regarding claim 19, Kim discloses a shock absorber according to claim 1, but does not further disclose:
	[Claim 19] Motor vehicle comprising a forecarriage which supports two front steering wheels and a rear axle that supports at least one rear wheel, wherein at least one of said front wheels is mechanically connected to the forecarriage by means of a shock absorber according to claim 1; and 
	[Claim 20] where the motor vehicle is a tilting motorcycle with two front steering wheels at the forecarriage and at least one rear wheel at the rear axle, in which each of 

However, Marcacci discloses a tiltable, three -wheeled vehicle:
	[Claim 19] comprising a forecarriage which supports two front steering wheels and a rear axle that supports at least one rear wheel (three-wheeled vehicle, Paragraph [0001]), wherein at least one of said front wheels is mechanically connected to the forecarriage by means of a shock absorber (stop device 1) according to claim 1 (see Fig. 1); and 
	[Claim 20] where the motor vehicle is a tilting motorcycle with two front steering wheels at the forecarriage and at least one rear wheel at the rear axle, in which each of said front steering wheels is connected to the forecarriage by means of a shock absorber (stop device 1) according to claim 1 (as best understood; See Fig. 4; the three-wheeled vehicle described in Paragraph [0001] would be tiltable).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the shock-absorber of Kim on a tiltable three-wheeled vehicle, as taught by Marcacci, to improve the comfort of the vehicle by improving its suspension.

Allowable Subject Matter
Claims 1 – 19 are objected to but contain allowable subject matter.
	Claims 5, 7, 8 – 10 and 12 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Regarding claim 7, Kim discloses a Shock absorber according to claim 6, but does not disclose the secondary rod comes out of the secondary sheath.

Regarding claim 8, Kim discloses a Shock absorber according to claim 1, but does not teach wherein the secondary sheath is provided with at least one compensation volume, fluidically separate from the secondary fluid, delimited by a mobile septum subjected to the pressure of the fluid coming from the main sheath.  Claims 9 and 10 depend from claim 8, and therefore, also would be allowed

Regarding claim 12, Kim discloses the shock absorber (Fig. 2) according to claim 1, wherein said main and secondary sheaths are parallel and with each other.  However, Kim does not disclose the main and secondary sheaths are coaxial with each other in relation to the sliding direction, and it would not be obvious to modify Kim’s shock absorber to have coaxial sleeves without destroying the invention.  Claims 13 – 17 depend from claim 12, and therefore, are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Felicia L. Brittman/           Examiner, Art Unit 3611           

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611